Sharpe, J.
(dissenting). I concur with Mr. Justice Moore in holding that there are no sufficient allegations in the bill of complaint to confer jurisdiction on a court of equity. See Detroit Trust Co. v. National Bank, 155 Mich. 61; Laubengayer v. Rohde, 167 Mich. 605. I do not think, however, that the trial court had any power or authority to make the order transferring the cause to the law side of the court against the objection of the plaintiffs. The statute providing for *543such transfers (3 Comp. Laws 1915, § 12351) reads as follows:
“If at any time it appear that a suit commenced in equity should haye been brought as an action on the law side of the court, or if it appear that an action commenced on the law side of the court should have been brought in equity, it shall be forthwith transferred to the proper side, and be there proceeded with, with only such alteration in the pleadings as shall be essential.”
This is a new section added to our' practice laws by the judicature act (chap. 11, § 2, Act No. 314, Pub. Acts 1915). The bill as introduced in the legislature was prepared by a commission of eminent attorneys appointed by the governor pursuant to the provisions of Act No. 286, Pub. Acts 1913. In referring to this section in their report, the commission said:
“We propose that actions that have been brought on the wrong side of the court may be transferred to the right side and be proceeded with instead of being dismissed, thus rendering the beginning of a new action unnecessary.”
In the commentary on the changes in practice made by this act, prepared by Mr. A. M. Cummins, a member of the commission, published as part one of Cummins & Beecher’s Edition of the act, in referring to this section, it is said:
“If the plaintiff mistake his remedy and brings suit at law when he should have sued in equity or vice versa, the suit need not fail, but shall be transferred to the proper side and be there proceeded with, there being only such alterations in the pleadings as shall be essential.”
This section has been referred to in the following decisions of this court: Schook v. Iron Circuit Judge, 192 Mich. 103; Flint v. Le Heup, 199 Mich. 41; Toles v. Duplex Power Car Co., 202 Mich. 224; Courtney v. Youngs, 202 Mich. 384; City of Iron Mountain v. *544Waterworks, 206 Mich. 537; Lake Superior Brass Foundry Co. v. Houghton Circuit Judge, 209 Mich. 380. In the Toles Case an appeal was taken from a decree dismissing plaintiff’s bill. This was affirmed by this court. The opinion concluded:
“In view of the provision in section 2, chap. 11, of the judicature act * * * the case is remanded for such further proceedings as may be desired by plaintiff and granted by the trial court, in harmony with the statute and this opinion.”
In the Iron Mountain Case it was said:
“The chancery decree appealed from will therefore be set aside, with costs to defendant, and the case remanded to the trial court for transfer to the proper side under authority of section 12351, 3 Comp. Laws 1915, if requested, with such further proceedings as parties may desire and the court determine.”
The italics in both quotations are mine. The opinions were written by the present Chief Justice and suggest, if they do not decide, that the order of transfer shall be made, only, if asked for by the plaintiff. In the Foundry Company Case we held that a trial court should not transfer a law case to the chancery side of the court, against the objection of plaintiff, when, under its proofs, a case had been made out for submission to the jury.
The question now presented is, May the trial court on his own initiative or on motion of a defendant, when satisfied that the plaintiff has not, by his bill of complaint or his proofs, made out a case for equitable relief, over the protest and objection of the plaintiff, transfer the cause to the law side of the court? I am of the opinion that the statute should not be so construed. It is true that it does not in express terms state that the order shall be made on the application of the plaintiff, but I am persuaded that this was the legislative intent. The purpose of the statute is ap*545parent. It enables a plaintiff who has mistaken his remedy to seek the aid of the other side of the court without beginning another action. It frequently happens that an attorney is in grave doubt as to the proper proceeding to be brought to secure the relief he seeks for his client. He finally decides and files a bill in equity.' The trial court disagrees with him, holding that his remedy is an action at law. Is not the plaintiff entitled to have his bill dismissed and take the judgment of this court by appeal? By an order of transfer, the plaintiff must try his case in a court which in his opinion has no jurisdiction to hear it. The more orderly procedure, and that which I think was contemplated in the enactment of the statute, is to permit the plaintiff to stand on his case as made. From the resulting directed verdict and judgment entered thereon or decree dismissing his bill, he may secure a review in this court.
While, as before stated, the act does not in express language provide that the transfer must be made on the application of the plaintiff, I think no violence is done to the generally accepted rules of interpretation and construction of statutes in so holding. The general scope and purpose of the section must be considered, and the legislative intent obtained therefrom. The rule is thus stated in Endlich on Interpretation of Statutes, § 295:
“Where the language of a statute, in its ordinary meaning and grammatical construction, leads to a manifest contradiction of the apparent purpose of the enactment, or to some inconvenience or absurdity, hardship or injustice, presumably not intended, a construction may be put upon it which modifies the meaning of the words, and even the structure of the sentence. This is done sometimes by giving an urn usual meaning to particular - words; sometimes by altering their collocation; or by rejecting them altogether; or by interpolating other words; under the *546influence, no doubt, of an irresistible conviction * * * that the modifications thus made are mere corrections of careless'language, .and really give the true intention.”
This language is quoted approvingly in Attorney General v. Railway, 210 Mich. 227, 254, as is also the following from the opinion of Chief Justice Shaw in Commonwealth v. Kimball, 24 Pick. (Mass.) 366, 370:
“When the words are not precise and clear, such construction will be adopted as shall appear most reasonable and best suited to accomplish the objects of the statute; and where any particular construction would lead to an absurd consequence, it will be presumed that some exception or qualification was intended by the legislature to avoid such conclusion.”
The following from the opinion of Chief Justice Christiancy in Whipple v. Saginaw Circuit Judge, 26 Mich. 342, is also instructive:
“But the primary object of all interpretation or construction of statutes, is, to ascertain the real intention of the legislature; and no specific or artificial rules of interpretation can be of any value, which do not contribute to this end.”
The order made should be set aside and the case remanded for such further proceedings as may be taken by plaintiff not inconsistent with this opinion. In view of the fact that the order was made at the suggestion of the trial court and that this reversal involves a question of practice, no costs should be allowed.
Clark, J., concurred with Sharpe, J.